DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 2015/0075469 [Suzuki] in view of Hasebe et al, US 2009/0314261 [Hasebe].
Regarding claim 1, with reference to figures 1 and 2, Suzuki discloses an electric generator (engine generator, 10), comprising:
an engine (24) that is arranged in a lower part of a housing (paragraph 23);
an alternator (26) and a fan (paragraph 24) that are coaxially joined to an output shaft (66) of the engine (paragraph 23);
a recoil starter (32) that starts the engine, the recoil starter arranged in front of the fan (as shown in figure 1);
a fuel tank (38) that is arranged in an upper part of the housing (paragraph 26); and
a canister (36).
See at least paragraphs 21-28.
Suzuki does not explicitly disclose wherein the canister contains activated carbon and lacks wherein the canister is arranged between the fuel tank and the output shaft.
However, Hasebe discloses a canister that contains activated carbon as an adsorbent for collecting fuel vapors and which can be used in engine generators.  See paragraphs 22 and 28.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to fill the canister of Suzuki with activated carbon as taught by Hasebe since Hasebe teaches that activated carbon is a conventionally used adsorbent material used to store fuel vapors in order to prevent them from escaping to the atmosphere.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the canister of Suzuki such that it is arranged between the fuel tank and output shaft of the engine since it has been held that relocating the position of an element that does not modify operation of the device is unpatentable.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP 2144(VI)(C).  In the instant case the location of the canister does not affect or alter operation of the engine, generator or canister as it would still allow for collection of fuel vapors and feeding collected vapors to the intake of the engine to prevent emissions.
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Hasebe as applied to claim1 above, and further in view of Kamoshita, US 2008/0290095 [Kamoshita] and Tasaki et al, US 5,901,687 [Tasaki].
Regarding claim 3, Suzuki discloses that the canister is mounted to the frame but lacks details into how this accomplished, and therefore lacks wherein a bracket is attached to the canister via a rubber member, and the canister is mounted and demounted together with the bracket.
However, Kamoshita discloses an engine generator including a canister, wherein the canister is mounted to a mounting bracket (plate, 40) using a belt (51).  The bracket is affixed to the frame with bolts, which are removable.  See paragraph 37.  Tasaki discloses an engine wherein a canister shaped fuel tank is mounted to a device by use of a bracket, the bracket includes rubber straps for holding the tank.  See column 3, lines 38-63.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a mounting bracket in Suzuki that, owing to its construction can be removed or installed with the canister as taught by Kamoshita since this arrangement is suitable to reliably install a canister within the housing of a generator and allows for easy removal and installation of the canister.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a rubber strap in place of the belt since the rubber strap is useful to provide a suitable pressure to hold elements in place to a bracket.
Regarding claim 4, since the bracket of Kamoshita can be picked up and manipulated by hand, it necessarily includes a handle, which is defined as the part by which the part by which a thing is held, carried or controlled.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Hasebe as applied to claim 1 above, and further in view of Takata et al, US 2019/0329647 [Takata].
Regarding claim 5, Suzuki lacks wherein a purge cut valve is joined to the canister, and the purge cut valve is arranged between the housing and the fuel tank.
However, Takata discloses a purge cut valve (51) joined to the canister 45 and arranged to be above the canister.  See paragraphs 17, 18, 55, 73 and 76.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a purge cut valve in the system of Suzuki as taught by Takata since Takata discloses that the purge cut valve is useful to control the purging of vapors from the canister while the engine is running, allowing the canister to adsorb more fuel vapors and reduce emissions.  Since it is known to be located within the throttle body it would necessarily place the purge cut valve between the fuel tank and the lower housing of Suzuki.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The art of record fails to teach or suggest a concave portion of the fuel tank for placing the canister as claimed since the art does not expressly disclose placing the canister in the desired location or the need to accommodate it in that position.  No other art of record overcomes this deficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747